Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered June 24, 2002, convicting defendant, upon his plea of guilty, of attempted grand larceny in the second degree (two counts), attempted grand larceny in the third degree and grand larceny in the fourth degree, and sentencing him, as a second felony offender, to two terms of 372 to 7 years and two terms of 2 to 4 years, respectively, to be served concurrently, unanimously affirmed.
The record, including the thorough plea allocution and the favorable terms of the plea, establishes that defendant’s guilty plea was voluntary, and was not the product of defendant’s claimed need for medication (see People v Beals, 2 AD3d 329 [2003], lv denied 2 NY3d 761 [2004]).
By pleading guilty, defendant forfeited his evidentiary claim regarding the grand jury proceeding (People v Hansen, 95 NY2d 227, 230 [2000]). In any event, were we to find that this claim survived defendant’s plea, we would find no impairment of the integrity of the grand jury proceeding (see People v Mitchell, 82 NY2d 509 [1993]).
We perceive no basis for reducing the sentence. Concur— Mazzarelli, J.P., Williams, Friedman, Gonzalez and Catterson, JJ.